           Case 1:20-mc-00044-JGK Document 2 Filed 04/17/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
     Plaintiff,

                       v.                            In Equity No. 20-403

OSCAR KERN., et al.,
     Defendants.




                  ORDER TERMINATING FINAL JUDGMENT


         The Court having received the motion of plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


         ORDERED, ADJUDGED, AND DECREED:
         That said final judgment is hereby terminated.




           April 17, 2020                                 /s/ John G. Koeltl
Dated:
                                                      United States District Court Judge
           New York, NY                               Southern District of New York
